Citation Nr: 1115687	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  10-08 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Administration Center in Denver, Colorado


THE ISSUE

Eligibility for Civilian Health and Medical Program of the Department of Veterans Affairs (CHAMPVA) benefits from March 1, 1996, through November 2009.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.  The appellant is the Veteran's wife.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a denial by the Department of Veterans Affairs (VA) Health Administration Center (HAC) in Denver, Colorado which found that the appellant was not eligible for CHAMPVA benefits for the period from March 1, 1996, through November 2009.  The appeal was certified to the Board in February 2010. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  

The appellant and the Veteran urge that repayment of any funds now due resulting from lack of CHAMPVA benefits eligibility for the period in question would be an unduly onerous burden for them at their advanced age.  They thus appear to be advancing a claim for waiver of overpayment.  Since this issues has not been developed or certified for appellate review, and since the claim is not being allowed in full, it is referred to the agency of original jurisdiction (AOJ) for appropriate action.  

The issue of eligibility for Civilian Health and Medical Program of the Department of Veterans Affairs (CHAMPVA) benefits from March 1, 1996, through June 5, 2001, is decided herein, whereas the issue of eligibility for CHAMPVA benefits from June 6, 2001, through November 2009 is addressed in the Remand following the Order section of this decision.





FINDINGS OF FACT

1.  In a 1989 rating decision, the Veteran was awarded a total rating due to individual unemployability based upon service-connected disability effective from November 1987; he has been adjudicated by VA as having a permanent and total service-connected disability since November 1987.

2.  For the period from March 1, 1996, through June 5, 2001, Appellant was not precluded from CHAMPVA eligibility.


CONCLUSION OF LAW

The criteria for eligibility for CHAMPVA benefits have been met for the period from March 1, 1996, through June 5, 2001.  38 U.S.C.A. §§ 101(16), 1781 (West 1994) (West 2000 & Supp. 2002); 38 C.F.R. § 17.54 (1995), 38 C.F.R. §§ 17.270, 17.271 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal criteria

CHAMPVA is the Civilian Health and Medical Program of the Department of Veterans Affairs and is administered by the Health Administration Center (HAC), Denver, Colorado.  Under 38 U.S.C. 1781, VA is authorized to provide medical care in the same or similar manner and subject to the same or similar limitations as medical care furnished to certain dependents and survivors of active duty and retired members of the Armed Forces.  The CHAMPVA program is designed to accomplish this purpose.  Under CHAMPVA, VA shares the cost of medically necessary services and supplies for eligible beneficiaries.  38 C.F.R. § 17.270 (2010).  

CHAMPVA benefits are awarded to survivors and dependants of certain veterans pursuant to 38 U.S.C.A. § 1781.  The pertinent provisions are as follows:

(a) The Secretary is authorized to provide medical care, in accordance with the provisions of subsection (b) of this section, for -

(1) The spouse or child of a veteran who has been adjudicated by VA as having a permanent and total service-connected disability; or

(2) The surviving spouse or child of a veteran who (A) died as a result of an adjudicated service-connected disability; or (B) who at the time of death had a total disability, permanent in nature, resulting from a service-connected disability; or

(3) The surviving spouse or child of a person who died on active military service and in the line of duty and not due to such person's own misconduct who are not otherwise eligible for medical care under chapter 55 of title 10 CHAMPUS/TRICARE.

(d)(1)(A) An individual otherwise eligible for medical care under this section who is also entitled to hospital insurance benefits under part A of the Medicare program is eligible for medical care under this section only if the individual is also enrolled in the supplementary medical insurance program under part B of the Medicare program.  

See 38 U.S.C.A. § 1781 (2010)

38 C.F.R. § 17.271 (b)  provides as follows: CHAMPVA and Medicare entitlement (1) Individuals under age 65 who are entitled to Medicare Part A and enrolled in Medicare Part B, retain CHAMPVA eligibility as secondary payer to Medicare Parts A and B, Medicare supplemental insurance plans, and Medicare HMO plans.

38 C.F.R. § 17.271 (2010)

For the purposes of 38 C.F.R. §§ 17.270 through 17.278, the definition of "service-connected condition/disability" must be that set forth in 38 U.S.C. § 101.

Pursuant to 38 U.S.C. § 101(16), the term "service- connected" means, with respect to disability or death, that such disability was incurred or aggravated, or that the death resulted from a disability incurred or aggravated, in line of duty in the active military, naval, or air service.

Analysis

The Appellant and the Veteran aver that she was entitled to CHAMPVA for the period from March 1, 1996, through November 2009, because they believe she was in compliance with all the requirements to receive these benefits.  She claims that she and the Veteran were unaware of a change in law which required her to also enroll in Medicare Part B to be eligible for CHAMPVA benefits.  

The appellant claims entitlement to CHAMPVA on the basis that she is the spouse of the Veteran, who the record reflects was found by VA to be permanently and totally disabled at all times relevant to the decision.  38 C.F.R. § 17.271 (a) (1) (2010).  Specifically, in a 1989 rating decision, the Veteran was awarded a total rating due to individual unemployability based upon service-connected disability effective from November 1987.  He was deemed permanent and totally disabled since that time.  However, current law specifically provides that individuals under age 65 retain CHAMPVA eligibility as secondary payer to Medicare Parts A and B, Medicare supplemental insurance plans, and Medicare HMO plans, only if they are entitled to Medicare Part A and enrolled in Medicare Part B.  38 C.F.R. § 17.271 (b) (1) (2010).  In this case, the evidence reflects that the appellant enrolled in Medicare Part A, effective March 1, 1996.  However, she did not enroll in Medicare Part B until December 1, 2009.  Information from the Social Security Administration obtained in October 2009 shows that Appellant refused Part B benefits when she became eligible in March 1996, and that she enrolled in Medicare Part B effective December 1, 2009.  

The accredited representative has urged that the law compelling enrollment in Medicare Part B as a requisite for CHAMPVA eligibility changed during the period in question, and that it would be unfair to hold the appellant responsible for retroactive changes.  The Board notes that the law did in fact change, it also finds that the law did not specifically indicate that the Appellant was required to enroll in Medicare Part B prior to June 5, 2001.  As such, appellant is found eligible for CHAMPVA for the period from March 1, 1996, through June 5, 2001.  

In this regard, the Board notes that the current statute, 38 U.S.C. 1781, was previously 38 U.S.C. 1713.  Like the current law, this law provided that the Secretary was authorized, under certain circumstances, to provide medical care for the spouse of a veteran who has a permanent and total disability.  See 38 U.S.C. 1713 (West 1994).  This statute was renumbered as 38 U.S.C. 1781, effective from June 5, 2001, and, consistent with the current version of the statute, specifically included the provision that an individual must enroll in Medicare Part A and B in order to be eligible for CHAMPVA.  See 38 U.S.C. 1781 (d) (1) (A) (West 2000 & Supp. 2002).  

A review of the relevant, corresponding regulations persuade the Board that the criteria for election of Medicare Part B was not clearly set forth in the controlling law prior to June 5, 2001.  The version of 38 C.F.R. § 17.271 (2001) prior to the change in the statute in June 2001 provides, as to eligibility, that persons under age 65 who are enrolled in both Medicare Part A and B may become potentially eligible for CHAMPVA as the secondary payer to Medicare.  In 1996; however, the relevant regulation, 38 C.F.R. § 17.54, provided only that medical care may be provided for the spouse of a veteran with a permanent total disability, but did not indicate whether there was any requirement related to Medicare Part A or B.  Thus, the Board concludes that there was no clear requirement that the appellant had to enroll in Medicare Part B prior to June 5, 2001.  


ORDER

Eligibility for Civilian Health and Medical Program of the Department of Veterans Affairs (CHAMPVA) benefits for appellant, for the period from March 1, 1996, through June 5, 2001, is granted.


REMAND

As to the eligibility for the period beginning June 6, 2001, and ending December 1, 2009, the agency of original jurisdiction should further develop this claim prior to appellate review.  The appellant should be asked to provide any evidence in her possession indicating that she relied on the VA's assertions that she need not enroll in Medicare Part B.  The AOJ should associate any evidence documenting that the appellant was informed of the requirement that she enroll in Medicare Part B with the claims folder.  

Accordingly, this case is REMANDED to the AOJ for the following actions:

1.  The AOJ should undertake appropriate development to obtain a copy of any outstanding records documenting that the appellant was informed that she needed to enroll in Medicare Part B as a requirement for CHAMPVA eligibility.

2.  The appellant should be asked to provide any information that she has indicating that she relied on the VA's assertions that she need not enroll in Medicare Part B.  

3.  The AOJ should also undertake any other development it determines to be warranted.

4.  Then, the AOJ should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the appellant's satisfaction, a Supplemental Statement of the Case should be issued to the appellant and her representative.  The requisite period of time for a response should be afforded.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until she is otherwise notified, but she has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


As noted above, this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the AOJ.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


